


110 HRES 994 EH: Expressing support for designation of a

U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 994
		In the House of Representatives, U.
		  S.,
		
			April 14, 2008
		
		RESOLUTION
		Expressing support for designation of a
		  National Glanzmann’s Thrombasthenia Awareness Day.
	
	
		Whereas Glanzmann’s Thrombasthenia affects men, women, and
			 children of all ages;
		Whereas this disorder is very distressing to those who
			 have it, causing great discomfort and severe emotional stress;
		Whereas children with Glanzmann’s Thrombasthenia are
			 unable to participate in many normal childhood activities including most sports
			 and are often subject to social discomfort because of their disorder;
		Whereas Glanzmann’s Thrombasthenia includes a wide range
			 of symptoms including life-threatening, uncontrollable bleeding and severe
			 bruising;
		Whereas Glanzmann’s Thrombasthenia is frequently
			 misdiagnosed or undiagnosed by medical professionals;
		Whereas currently there is no cure for Glanzmann’s
			 Thrombasthenia;
		Whereas it is essential to educate the public on the
			 symptoms, treatments, and constant efforts to cure Glanzmann’s Thrombasthenia
			 to insure early diagnosis and treatment of the condition;
		Whereas Helen P. Smith established the Glanzmann’s
			 Thrombasthenia Research Foundation in Augusta, Georgia, in 2001;
		Whereas Helen P. Smith and the Glanzmann’s Thrombasthenia
			 Research Foundation have worked tirelessly to promote awareness of Glanzmann’s
			 Thrombasthenia and help fund research on the disorder; and
		Whereas Congress should determine an appropriate day to
			 designate as National Glanzmann’s Thrombasthenia Awareness Day: Now, therefore,
			 be it
		
	
		That the House of Representatives
			 supports the designation of a National Glanzmann’s Thrombasthenia Awareness
			 Day.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
